Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 1 of 18




            EXHIBIT 6
  Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 2 of 18



INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                         Unión Fenosa Gas S.A. v.

                                     v.

                          Arab Republic of Egypt

                        (ICSID Case No. ARB/14/4)
                          Annulment Proceeding



                      PROCEDURAL ORDER NO. 1

                          Members of the Committee
          Mr. Andrés Jana Linetzky, President of the ad hoc Committee
       Judge Bernardo Sepúlveda Amor, Member of the ad hoc Committee
              Dr. Inka Hanefeld, Member of the ad hoc Committee

                     Secretary of the ad hoc Committee
                         Ms. Milanka Kostadinova




                               July 26, 2019
          Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 3 of 18
                       Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                     (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                      Procedural Order No. 1



                                                               Contents

1.     Applicable Arbitration Rules ........................................................................................... 4
2.     Constitution of the Committee and the Committee Members’ Declarations ................... 4
3.     Fees and Expenses of the Committee Members .............................................................. 5
4.     Presence and Quorum ...................................................................................................... 5
5.     Rulings of the Committee ................................................................................................ 5
6.     Power to Fix Time Limits ................................................................................................ 6
7.     Secretary of the Committee ............................................................................................. 6
8.     Representation of the Parties ........................................................................................... 7
9.     Apportionment of Costs and Advance Payments to ICSID ............................................. 8
10.    Place of Proceeding.......................................................................................................... 9
11.    Procedural Language, Translation and Interpretation ...................................................... 9
12.    Routing of Communications .......................................................................................... 10
13.    Number of Copies and Method of Filing of Parties’ Pleadings ..................................... 10
14.    Number and Sequence of Pleadings .............................................................................. 12
15.    Evidence: Supporting Documentation ........................................................................... 12
16.    Examination of Witnesses and Experts.......................................................................... 14
17.    Pre-Hearing Organizational Meetings ........................................................................... 14
18.    Hearings ......................................................................................................................... 14
19.    Records of Hearings and Sessions ................................................................................. 15
20.    Post-Hearing Memorials and Statements of Costs......................................................... 15
21.    Publication ..................................................................................................................... 16
22.    Stay of Enforcement ...................................................................................................... 16
Annex A – Procedural Calendar ............................................................................................. 17




                                                                            2
       Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 4 of 18
                    Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                  (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                   Procedural Order No. 1


       Introduction

        The first session of the ad hoc Committee (the “Committee”) was held on July 22, 2019,
at the World Bank Paris Conference Centre. The session was commenced at 8:58 AM and
adjourned at 9:29 AM. The Hearing on the Arab Republic of Egypt’s application for continuation
of the stay of enforcement of the Award was held on the same date immediately after the first
session and was adjourned at 5:08 PM.

       An audio recording of the first session was made and deposited in the archives of ICSID.
The recording was distributed to the Members of the Committee and the parties.

       The meeting was attended by:

       Members of the ad hoc Committee
       Mr. Andrés Jana Linetzky, President of the ad hoc Committee
       Judge Bernardo Sepúlveda Amor, Member of the ad hoc Committee
       Dr. Inka Hanefeld, Member of the ad hoc Committee

       ICSID Secretariat:
       Ms. Milanka Kostadinova, Secretary of the ad hoc Committee

       Participating on behalf of Unión Fenosa Gas S.A.:
       Mr. R. Doak Bishop, King & Spalding LLP (Houston)
       Mr. James Castelo, King & Spalding LLP (Paris)
       Ms. Sara S. Burns, King & Spalding LLP (Atlanta)
       Mr. Aloysius Llamzon, King & Spalding LLP (Washington, D.C. and New York)
       Mr. Rami Chahine, King & Spalding International LLP (Paris)
       and
       Mr. Mr Cesar Olano, Unión Fenosa Gas S.A.
       Mr. Ignacio de la Peña, Unión Fenosa Gas S.A.
       Mr. José de Lara, Unión Fenosa Gas S.A.

       Participating on behalf of the Arab Republic of Egypt:
       Counsellor Mohamed Khalaf, The Egyptian State Lawsuits Authority
       Counsellor Yousria El Gamal, The Egyptian State Lawsuits Authority
       Counsellor Nada Elzahar, The Egyptian State Lawsuits Authority
       Dr. Claudia Annacker, Cleary Gottlieb Steen & Hamilton LLP (Paris)
       Ms. Ariella Rosenberg, Cleary Gottlieb Steen & Hamilton LLP (Paris)
       Ms. Laurie Achtouk-Spivak, Cleary Gottlieb Steen & Hamilton LLP (Paris)
       Mr. Larry C. Work-Dembowski, Cleary Gottlieb Steen & Hamilton LLP (Paris)
       Mr. Pablo Mateos Rodríguez, Cleary Gottlieb Steen & Hamilton LLP (Paris)
       Ms. Zeïneb Bouraoui, Cleary Gottlieb Steen & Hamilton LLP (Paris)
       Ms. Anastasia Poorhassan, Cleary Gottlieb Steen & Hamilton LLP (Paris)
       Mr. Robert Garden, Cleary Gottlieb Steen & Hamilton LLP (Paris)



                                                  3
        Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 5 of 18
                     Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                   (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                    Procedural Order No. 1


       The Committee and the parties considered the following:

       -   The Draft Agenda circulated by the Secretary of the Committee on June 17, 2019;

       -   The Draft Procedural Order circulated by the Secretary of the Committee on June 17,
           2019; and

       -   The parties’ comments on the Draft Agenda and the Draft Procedural Order received
           on July 10, 2019, indicating the items on which they agreed and their respective
           positions regarding the items on which they did not agree.

       Following the session, the Committee now issues the present Order:

       Order

        Pursuant to ICSID Arbitration Rules 19, 20 and 53, this first Procedural Order sets out the
Procedural Rules that the parties have agreed and the Committee has determined that shall govern
this annulment proceeding. The timetable is attached as Annex A.


1.     Applicable Arbitration Rules
       Convention Article 44 and Arbitration Rule 53

       1.1.    These proceedings are conducted in accordance with the ICSID Arbitration Rules
               in force as of April 10, 2006. In accordance with Arbitration Rule 53, the
               Arbitration Rules apply, mutatis mutandis, to annulment proceedings.

2.     Constitution of the Committee and the Committee Members’ Declarations
       Convention Article 52(3); Arbitration Rules 6 and 52

       2.1.    The Committee was constituted on April 22, 2019 in accordance with the ICSID
               Convention and the ICSID Arbitration Rules. The parties confirmed that the
               Committee was properly constituted and that no party has any objection to the
               appointment of any Member of the Committee.

       2.2.    The Members of the Committee timely submitted their signed declarations in
               accordance with ICSID Arbitration Rule 6(2). Copies of these declarations were
               distributed to the parties by the ICSID Secretariat on April 22, 2019.

       2.3.    The Members of the Committee confirmed that they have sufficient availability
               during the next 24 months to dedicate to this case.




                                                    4
     Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 6 of 18
                  Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                 Procedural Order No. 1

3.   Fees and Expenses of the Committee Members
     Convention Article 60; Administrative and Financial Regulation 14; ICSID Schedule of
     Fees

     3.1.   The fees and expenses of each Member of the Committee shall be determined and
            paid in accordance with the ICSID Schedule of Fees and the Memorandum on Fees
            and Expenses of ICSID Arbitrators in force at the time the fees and expenses are
            incurred.

     3.2.   Under the current Schedule of Fees, each Member of the Committee receives:

            3.2.1. US$3,000 for each day of meetings or each eight hours of other work
                   performed in connection with the proceedings or pro rata; and

            3.2.2. subsistence allowances, reimbursement of travel, and other expenses
                   pursuant to ICSID Administrative and Financial Regulation 14.

     3.3.   Each Member of the Committee shall submit his/her claims for fees and expenses
            to the ICSID Secretariat on a quarterly basis.

     3.4.   Non-refundable expenses incurred by the Members of the Committee in connection
            with a hearing as a result of a postponement or cancellation of the hearing shall be
            reimbursed.


4.   Presence and Quorum
     Arbitration Rules 14(2) and 20(1)(a)

     4.1.   The presence of all Members of the Committee constitutes a quorum for its sittings,
            including by any appropriate means of communication


5.   Rulings of the Committee
     Convention Article 48(1); Arbitration Rules 16, 19 and 20

     5.1.   Decisions of the Committee shall be taken by a majority of the Members of the
            Committee.

     5.2.   ICSID Arbitration Rule 16(2) applies to decisions taken by correspondence except
            that where the matter is urgent, the President may decide procedural matters without
            consulting the other Members, subject to possible reconsideration of such decision
            by the full Committee.

     5.3.   The Committee will draft all rulings, including its final decision, within a
            reasonable time period. If a ruling has not been issued within three months after the



                                                  5
     Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 7 of 18
                  Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                 Procedural Order No. 1

            final submission on a particular matter, the Committee will provide the parties with
            status updates every three months.

     5.4.   The President is authorized to issue Procedural Orders on behalf of the Committee.

     5.5.   Procedural ruling shall be made after the parties have been afforded an adequate
            opportunity to present their views in relation thereto.

     5.6.   The Committee’s rulings on procedural matters may be communicated to the parties
            by the Secretary of the Committee in the form of a letter or email.


6.   Power to Fix Time Limits
     Arbitration Rule 26(1)

     6.1.   The President may fix and extend time limits for the completion of the various steps
            in the proceeding.

     6.2.   In exercising this power, the President shall consult with the other Members of the
            Committee. If the matter is urgent, the President may fix or extend time limits
            without consulting the other Members, subject to possible reconsideration of such
            decision by the full Committee.


7.   Secretary of the Committee
     Administrative and Financial Regulation 25

     7.1.   The Secretary of the Committee is Ms. Milanka Kostadinova, Senior Legal
            Adviser, ICSID, or such other person as ICSID may notify the Committee and the
            parties from time to time.

     7.2.   To send copies of communications by email, mail, and courier/parcel deliveries to
            the ICSID Secretariat, the contact details are:

               Ms. Milanka Kostadinova
               ICSID
               MSN C3-300
               1818 H Street, N.W.
               Washington, D.C. 20433
               USA
               Tel.: + 1 (202) 458-1746
               Fax: + 1 (202) 522-2615
               Email: mkostadinova@worldbank.org
               Paralegal email: cpommier@worldbank.org




                                                  6
     Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 8 of 18
                  Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                 Procedural Order No. 1

     7.3.   For local messenger deliveries, the contact details are:

                Ms. Milanka Kostadinova
                1225 Connecticut Ave., N.W.
                (“World Bank C Building”)
                3rd Floor
                Washington, D.C. 20036
                Tel.: + 1 (202) 458-1746


8.   Representation of the Parties
     Arbitration Rule 18

     8.1.   Each party shall be represented by its respective counsel (below) and may designate
            additional agents, counsel, or advocates by notifying the Secretary of the
            Committee promptly of such designation.


      For Arab Republic of Egypt (Applicant)      For Unión Fenosa Gas S.A. (Respondent)

      Egyptian State Lawsuits Authority           Mr. R. Doak Bishop
      International Law Division                  Mt. David Weiss
      Counsellor Mohamed Khalaf                   Ms. Sara K. McBrearty
      Counsellor Amr Arafa Hassan                 King & Spalding LLP
      Counsellor Fatma Khalifa                    1100 Louisiana Street, Suite 4000
      Counsellor Lela Kassem                      Houston, TX 77002
      Counsellor Ahmed Sayed                      U.S.A.
      Counsellor Yousria El Gamal                 Phone: + 1 713 751 3205
      Counsellor Nada Elzahar                     Fax: +1 713 751 3290
      Counsellor Radwa Helmy                      Emails:
      Counsellor Ebtehal Ahmed                    dbishop@kslaw.com
      Egyptian State Lawsuits Authority
      (ESLA)                                      dweiss@kslaw.com
      42 Gameat El Dowal El Arabiya St.
      Mohandeseen, Giza, Cairo                        and
      P.O. Box: 12311
      Egypt                                       Mr. Edward G. Kehoe
      Phone: + 20 23 762 1357                     Ms. Isabel Fernández de la Cuesta
      Fax: + 20 23 762 1351                       Mr. Aloysius Llamzon
      Emails:                                     Ms. Erin Collins
      mkhalaf@sla.gov.eg                          King & Spalding LLP
      aarafa@sla.gov.eg                           1185 Avenue of the Americas
      fkhalifa@sla.gov.eg                         New York, NY 10036
      lkassem@sla.gov.eg                          U.S.A.
      asayed@sla.gov.eg                           Phone: + 1 212 556 2100



                                                  7
     Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 9 of 18
                  Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                 Procedural Order No. 1

      yelgamal@sla.gov.eg                              Fax: +1 212 556 2222
      nelzahar@sla.gov.eg                              Emails:
      rhelmy@sla.gov.eg                                ekehoe@kslaw.com
      aahmed@sla.gov.eg                                ifernandez@kslaw.com
                                                       allamzon@kslaw.com
            and                                        ecollins@kslaw.com

      Dr. Claudia Annacker                                 and
      Mr. J. Cameron Murphy
      Ms. Laurie Achtouk-Spivak                        Ms. Sara Burns
      Mr. Larry C. Work-Dembowski                      King & Spalding LLP
      Ms. Ariella Rosenberg                            1180 Peachtree Street, NE
      Mr. Pablo Mateos Rodríguez                       Atlanta, GA 30309-3521
      Ms. Zeïneb Bouraoui                              U.S.A.
      Cleary Gottlieb Steen & Hamilton LLP             Phone: + 1 404 572 4600
      12, rue de Tilsitt                               Fax: +1 404 572 5100
      75008 Paris                                      Email: sburns@kslaw.com
      France
      Phone: + 33 1 40 74 68 00                            and
      Fax: + 33 1 40 74 68 88
      Emails:                                          Mr. James E. Castello
      cannacker@cgsh.com                               Mr. Rami Chahine
      CMurphy@cgsh.com                                 King & Spalding International LLP
      lachtoukspivak@cgsh.com                          12, cours Albert 1er
      lwork-dembowski@cgsh.com                         75008 Paris
      arosenberg@cgsh.com                              France
      pmateosrodriguez@cgsh.com                        Phone: + 33 1 73 00 39 06
      zbouraoui@cgsh.com                               Fax: +33 1 7300 3959
                                                       Email:
                                                       jcastello@kslaw.com
                                                       rchahine@kslaw.com


     8.2.         The Arab Republic of Egypt will be designated as the Applicant, and Unión Fenosa
                  Gas S.A. will be designated as the Respondent.

9.   Apportionment of Costs and Advance Payments to ICSID
     Convention Article 61(2); Administrative and Financial Regulation 14; Arbitration
     Rule 28

     9.1.         In accordance with Administrative and Financial Regulation 14(3)(e), the
                  Applicant shall be solely responsible for making the advance payments requested
                  by the ICSID Secretariat to cover the costs following the Committee’s constitution.
                  This is without prejudice to the Committee’s final decision as to the allocation of
                  costs.



                                                       8
      Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 10 of 18
                    Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                  (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                   Procedural Order No. 1


      9.2.    By letter of April 24, 2019, the Centre requested the Applicant to make an advance
              payment of US$200,000, to cover the initial costs of the proceeding. The Centre
              received the Applicant’s payment on May 23, 2019.

      9.3.    ICSID shall request the Applicant to make further advances as needed. Such
              requests shall be accompanied by a detailed interim statement of account. The final
              financial statement will include a breakdown of each member of the Committee’s
              fees and expenses.


10.   Place of Proceeding
      Convention Articles 62 and 63; Administrative and Financial Regulation 26; Arbitration
      Rule 13(3)

      10.1.   Paris, France shall be the place of the proceeding.

      10.2.   The Committee may hold hearings at any other place that it considers appropriate
              if the parties so agree.

      10.3.   The Committee may deliberate at any place it considers convenient.


11.   Procedural Language, Translation and Interpretation
      Administrative and Financial Regulation 30(3) and (4); Arbitration Rule 20(1)(b) and 22

      11.1.   English is the procedural language of the annulment proceeding.

      11.2.   Documents filed in any other language must be accompanied by a translation into
              English.

      11.3.   If the document is lengthy and relevant only in part, it is sufficient to translate only
              relevant parts, provided that the Committee may require a fuller or a complete
              translation at the request of any party or on its own initiative.


      11.4.   Translations need not be certified unless there is a dispute as to the content of a
              translation provided and the party disputing the translation specifically requests a
              certified version.

      11.5.   Oral testimony before the Committee shall be in English or in the principal
              language of the witness or expert, at the option of such witness or expert. If the
              witness or expert gives evidence in a language other than English, advance notice
              shall be given as soon as possible, and no later than two weeks before the hearing,
              so that simultaneous interpretation can be provided at the request of either party or
              as ordered by the Committee. The costs of such interpretation shall be paid from


                                                     9
           Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 11 of 18
                         Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                       (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                        Procedural Order No. 1

                    the advances to ICSID, without prejudice to the decision of the Committee as to
                    which party shall ultimately bear those costs.

           11.6.    The costs of interpreter(s), if any, will be paid from the advance payments made by
                    the Applicant, without prejudice to the decision of the Committee as to which party
                    shall ultimately bear those costs.


12.        Routing of Communications
           Administrative and Financial Regulation 24

           12.1.    The ICSID Secretariat shall be the channel of written communications between the
                    parties and the Committee.

           12.2.    Each party’s written communications shall be transmitted by email or other
                    electronic means to the opposing party and to the Committee Secretary, who shall
                    send them to the Committee.

           12.3.    Electronic versions of communications ordered by the Committee to be filed
                    simultaneously shall be transmitted to the Committee Secretary only, who shall
                    send them to the opposing party and the Committee.

           12.4.    The Committee Secretary shall not be copied on direct communications between
                    the parties when such communications are not intended to be transmitted to the
                    Committee.


13.        Number of Copies and Method of Filing of Parties’ Pleadings
           Administrative and Financial Regulation 30; Arbitration Rules 20(1)(d), 23 and 53

           13.1.     By the relevant filing date, the parties shall:

                    13.1.1. submit by email to the Committee Secretary and the opposing party an
                            electronic version of the pleading with witness statements, expert reports
                            and an updated index of all the supporting documentation attached to the
                            pleading (including exhibits and legal authorities),1 and

                    13.1.2. upload the pleading with all the supporting documentation and the
                            corresponding updated index to the file sharing platform that has been
                            created by ICSID for purposes of this case.

           13.2.    Three business days following the electronic filing, the parties shall courier to the
                    Committee Secretary:

1
    Please note that the World Bank server does not accept emails larger than 25 MB.


                                                              10
           Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 12 of 18
                         Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                       (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                        Procedural Order No. 1


                     13.2.1. one unbound hard copy in A4/Letter format2 of the entire submission3,
                             including signed originals of the pleading, witness statements, and expert
                             reports, together with any other supporting documentation (but not
                             including legal authorities) and the updated index; and


                     13.2.2. two USB drives, with full copies of the entire submission, including the
                             pleading, the witness statements, expert reports, legal authorities.


           13.3.     An updated hyperlinked index of all the supporting documentation shall be
                     communicated to the Committee Secretary within two weeks following the
                     electronic filing.

           13.4.     Also within three business days following the electronic filing, the parties shall
                     courier to one representative of the opposing party at the address(es) indicated at
                     §[8.1] above and to each Member of the Committee at the addresses indicated at
                     §[13.6] below:

                      13.4.1. one hard copy in A5 format (double sided and spiral bound) of the
                              principal submission, including all supporting documentation and the
                              updated index (but not including legal authorities); and

                      13.4.2. one minimum unencrypted USB drive, compatible with MacOS with a full
                              copy of the entire submission, including the pleading, the witness
                              statements, expert reports, exhibits, and legal authorities. The USB for the
                              President of the Committee must be MacOS compatible.

           13.5.     A hyperlinked index of all the supporting documentation shall be communicated to
                     the opposing party and to each member of the Committee within two weeks
                     following the electronic filing.


           13.6.     The addresses of the Committee Members are as follows:

             Mr. Andrés Jana Linetzky             Judge Bernardo Sepulveda-               Dr. Inka Hanefeld
             BMAJ Abogados                        Amor                                    Hanefeld Rechtsanwälte
             Av. Andrés Bello 2711                Campos Eliseos No. 67 Dept.             Rechtsanwaltsgesellschaft
             Pisos 8 y 9, Torre                   801                                     mbH
             Costanera                            Rincon del Bosque, Polanco              Brooktorkai 20
             CP 7550611 Las Condes                CDMX 11580                              Hamburg D-20457
             Santiago                             Mexico                                  Germany

2
    The A4/Letter format is required for ICSID’s archiving.
3
    The Secretariat’s copy will be kept in the official repository of ICSID, and is not intended to be used at hearings.


                                                                 11
      Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 13 of 18
                    Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                  (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                   Procedural Order No. 1

       Chile                          Tel.: + 1 (5255) 4748 0621         Tel. : + 49 40 18048293 0
       Tel.: + 56 2275 77616


      13.7.   Legal authorities shall be submitted in electronic format only, unless a hard copy is
              specifically requested by the Committee.

      13.8.   Electronic versions of submissions shall be text searchable (i.e., OCR PDF or
              Word).

      13.9.   Pleadings shall be accompanied by an updated index hyperlinked to the supporting
              documentation. The index shall indicate the document number and the pleading
              with which it was submitted.

      13.10. At the conclusion of the written phase of the proceeding, on a date to be determined
             by the Committee, or at any other time the Committee or the Secretariat so requests,
             the parties shall courier to the ICSID Secretariat and each Member of the
             Committee a USB drive containing an electronic copy of the entire case file
             (including pleadings, witness statements, expert reports, exhibits, legal authorities
             and Committee decisions and orders to date) with a consolidated hyperlinked index
             of all documents.

      13.11. The official date of receipt of a pleading or communication shall be the day on
             which the electronic version is submitted to the Secretary of the Committee.

      13.12. A filing shall be deemed timely if sent by a party by 11:59 p.m., Washington, D.C.
             time, on the relevant date.


14.   Number and Sequence of Pleadings
      Arbitration Rules 20(1)(c), 29, 31 and 53

      14.1.   A full procedural timetable, which includes written submissions and hearing(s), is
              provided in Annex A.

15.   Evidence: Supporting Documentation
      Convention Article 44; Administrative and Financial Regulation 30; Arbitration Rule 24

      15.1.   The Memorial and Counter-Memorial shall be accompanied by the documentary
              evidence relied upon by the parties, including exhibits and legal authorities. Further
              documentary evidence relied upon by the parties in rebuttal shall be submitted with
              the Reply and Rejoinder.

      15.2.   Given the nature of an annulment proceeding, the Committee expects that the
              parties will primarily refer to the evidentiary record of the arbitration proceeding,



                                                   12
        Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 14 of 18
                      Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                    (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                     Procedural Order No. 1

                 and it does not expect to receive new witness statements or expert reports.4

        15.3.    Evidence from the record of the original arbitration proceeding relied on by the
                 parties, including witness statements, expert reports, transcripts of witness and
                 expert evidence and exhibits, may be submitted by the parties in this annulment
                 proceeding together with their written submissions, which should expressly and
                 specifically refer to this evidence.

        15.4.    The record of the witness or expert testimony given during the original arbitral
                 proceeding to which either party has made express and specific reference as
                 provided in §15.3 above shall stand as the testimony of that witness or expert for
                 purposes of the annulment proceeding, without the need to re-submit the witness or
                 expert for examination or cross-examination.

        15.5.    In principle, no new evidence shall be admitted in this proceeding.5 Should either
                 party wish to introduce new documents or other evidence, other than legal
                 authorities, that party shall file a reasoned written request to the Committee to that
                 effect. The requesting party may not annex such evidence to the request. The
                 Committee will promptly decide on the admissibility of the new document and/or
                 evidence, after hearing from the other party on the moving party’s request.

        15.6.    Any documents introduced as exhibits in this annulment proceeding shall be
                 labelled with numbers, and shall be organized in a clear order:

             15.6.1. Exhibits and legal authorities already included in the evidentiary record of the
                     arbitration proceeding shall be labelled and referred to using the same
                     numbering as in the arbitration proceeding.

             15.6.2. Accordingly, for the purposes of numbering the exhibits and legal authorities,
                     and regardless of which of the parties is the Applicant in the present case,
                     Applicant’s exhibits shall be submitted in PDF format using the same
                     numbering as in the arbitration proceeding (e.g. “R-0001” for factual exhibits
                     and “RL-0001” for legal exhibits containing authorities). Respondent’s exhibits
                     shall also be submitted in PDF format using the same numbering as in the
                     arbitration proceeding (e.g., “C-0001” for factual exhibits and “CL-0001” for
                     legal exhibits containing authorities).

             15.6.3. Each exhibit shall have a divider with the exhibit identification number on the
                     tab.

             15.6.4. New exhibit and legal authority numbering shall commence with RA-01 and
                     RLA-01 for Applicant and CA-01 and CLA-01 for Respondent. Each party

4
 See infra fn 5.
5
 Except for the new evidence in relation to Egypt’s application for continuation of the stay of enforcement of the
Award, adduced by the parties prior to this Procedural Order.


                                                           13
      Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 15 of 18
                    Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                  (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                   Procedural Order No. 1

                 shall number the accompanying documentation consecutively throughout the
                 entire annulment proceeding and shall number the paragraphs of each of its
                 written pleadings.

         15.6.5. Duly certified copies of documents are not required unless the authenticity of
                 the copy is contested, and the Committee deems the certification necessary.

      15.7.   The parties shall include all of the evidence on which they intend to rely, including
              documents, legal authorities, written witness statements, expert opinions or reports,
              and other evidence in whatever form, with their written submissions.

      15.8.   Demonstrative exhibits (such as PowerPoint slides, charts, tabulations, etc.) may
              be used at any hearing, provided they contain no new evidence. Each party shall
              number its demonstrative exhibits consecutively, and indicate on each
              demonstrative exhibit the number of the document(s) from which it is derived. The
              party submitting such exhibits shall provide them in electronic and hard copy to the
              other party, the Committee Members, the Secretary, the court reporter(s) and
              interpreter(s) at their time of use at the relevant hearing.


16.   Examination of Witnesses and Experts
      Arbitration Rules 35, 36

      16.1.   Examination of witnesses and experts will be decided by the parties once
              submissions have been filed.


17.   Pre-Hearing Organizational Meetings
      Arbitration Rule 13

      17.1.   A pre-hearing organizational meeting shall be held at the request of either party or
              if the Committee so decides at the appropriate juncture. The pre-hearing
              organizational meeting may be held by telephone or video conference, between the
              Committee, or its President, and the parties in order to resolve any outstanding
              procedural, administrative, and logistical matters in preparation for the hearing.


18.   Hearings
      Arbitration Rules 20(1)(e), 32 and 53

      18.1.   The oral procedure shall consist of oral arguments, and may exceptionally include
              the examination of witness and experts, if any.

      18.2.   The hearing shall be held at a place to be determined in accordance with § 10 above.




                                                   14
      Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 16 of 18
                    Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                  (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                   Procedural Order No. 1

      18.3.   The date of the hearing shall be determined during the first session on July 22, 2019.

      18.4.   The Members of the Committee shall endeavor to reserve at least one day after the
              hearing to determine the next steps and to hold deliberations.

         18.4.1. In principle, the parties shall be allocated equal time during any hearing unless
                 otherwise agreed or directed in advance of any hearing. The principle of equal
                 time shall be observed at the hearing through the use of a “chess-clock”
                 procedure, with the Secretary responsible for keeping time.

      18.5.   The hearing on annulment shall not be open to the public.


19.   Records of Hearings and Sessions
      Arbitration Rules 13 20(1)(g) and 53

      19.1.   Sound recordings shall be made of all hearings and sessions. The sound recordings
              shall be provided to the parties and the Committee Members.

      19.2.   Verbatim transcript(s) in English shall be made of any hearing and session other
              than sessions on procedural issues. Unless otherwise agreed by the parties or
              ordered by the Committee, the verbatim transcripts shall be available in real-time
              using LiveNote or similar software and electronic transcripts shall be provided to
              the parties and the Committee on a same-day basis.

      19.3.   The parties shall attempt to agree on any corrections to the transcripts within 25
              days of the later of the dates of the receipt of the sound recordings and transcripts.
              The agreed corrections may be entered by the court reporter in the transcripts
              (“revised transcripts”). The Committee shall decide upon any disagreement
              between the parties and any correction adopted by the Committee shall be entered
              by the court reporter in the revised transcripts.


20.   Post-Hearing Memorials and Statements of Costs
      Convention Article 44; Arbitration Rule 28(2)


      20.1.   Whether there will be post-hearing briefs, and if so, their content and format, will
              be addressed at the close of the hearing.




                                                   15
Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 17 of 18
      Case 1:18-cv-02395-JEB Document 18-7 Filed 03/06/20 Page 18 of 18
                    Unión Fenosa Gas S.A. v. Arab Republic of Egypt
                  (ICSID Case No. ARB/14/4) – Annulment Proceeding
                                   Procedural Order No. 1

                           Annex A – Procedural Calendar

            Procedural Step                                By                 Date

First Session and Hearing on Continuation
                                            All                       July 22, 2019
of the Stay of Enforcement of the Award
[Decision on Stay of Enforcement of the
                                            Committee                 TBD
Award]
Memorial on Annulment                       Applicant                 October 20, 2019

Counter-Memorial on Annulment               Respondent on Annulment   January 18, 2020
Reply on Annulment                          Applicant                 March 3, 2020
Rejoinder on Annulment                      Respondent on Annulment   April 17, 2020

Pre-Hearing Organizational Meeting          All                       TBD [June 8, 2020]
                                                                      TBD [July 14-15,
Hearing on Annulment                        All
                                                                      2020]
Post-Hearing Submissions                    Both Parties              TBD

Costs Submissions                           Both Parties              TBD


Decision on Annulment                       Committee                 TBD




                                                  17
